Exhibit 10.3

                AMENDMENT No. 2 dated as of June 26, 2013 (this “Amendment”), to
the Second Lien Credit Agreement dated as of March 11, 2013 (as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among TRAVELPORT LIMITED, a company incorporated under the laws of
Bermuda, TRAVELPORT LLC, a Delaware limited liability company (the “Borrower”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar, TDS
INVESTOR (LUXEMBOURG) S.À R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg, CREDIT SUISSE AG, as Administrative Agent and
Collateral Agent, and each lender from time to time party thereto (collectively,
the “Lenders”).

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement as set forth herein and the Lenders whose signatures appear
below, constituting the Required Lenders under the Credit Agreement, are willing
to amend the Credit Agreement on the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, effective as of the Amendment
Effective Date (as defined below), as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statements hereto) have the meanings assigned
to them in the Credit Agreement. The provisions of Section 1.02 of the Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis. The
term “Amendment Arranger” means Credit Suisse Securities (USA) LLC, in its
capacity as the sole lead arranger and sole bookrunner for this Amendment.

SECTION 2. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

(a) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by

(i) deleting the word “and” at the end of clause (a)(x) of such definition;

(ii) replacing the word “less” at the end of clause (a)(xi) of such definition
with the word “and”; and

(iii) inserting the following as a new clause (a)(xii) in such definition;



--------------------------------------------------------------------------------

“(xii) amortization of development advance payments that were made with the
objective of increasing the number of clients, or improving customer loyalty;
less”

(b) The definition of “First Lien Tranche S Collateral Account” in Section 1.01
of the Credit Agreement is hereby replaced with the following:

“ ‘First Lien Tranche S Collateral Account’ means (a) the “Tranche S Collateral
Account” as defined in the First Lien Credit Agreement as in effect on the
Effective Date and (b) any other cash collateral account that replaces, in whole
or in part, such “Tranche S Collateral Account”; provided that the aggregate
amount of cash and Cash Equivalents held in such accounts shall not exceed
$137,000,000.”

(c) Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

SECTION 7.11 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio for
any Test Period ending on any date set forth below to be greater than the ratio
set forth below opposite such date:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2013

    7.15:1   7.15:1   7.15:1

2014

  7.15:1   7.15:1   6.95:1   6.95:1

Thereafter

  6.75:1   6.75:1   6.75:1   6.75:1

(d) Section 7.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

SECTION 7.12 Maximum Senior Secured Leverage Ratio. Permit the Senior Secured
Leverage Ratio for any Test Period ending on any date set forth below to be
greater than the ratio set forth below opposite such date:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2013

    5.45:1   5.25:1   5.25:1

2014

  5.15:1   5.15:1   5.15:1   5.15:1

Thereafter

  4.90:1   4.90:1   4.90:1   4.90:1

SECTION 3. Representations and Warranties. Holdings, Intermediate Parent, TDS
Intermediate Parent and the Borrower hereby represent and warrant to each other
party hereto that the representations and warranties of the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document are true and correct in all material respects on and as of the
Amendment Effective Date (in each case, except to the extent that any
representation or warranty specifically refers



--------------------------------------------------------------------------------

to an earlier date, in which case such representation or warranty is true and
correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct in all respects on such
respective dates.

SECTION 4. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Amendment Effective Date”):

(a) The Administrative Agent shall have executed a counterpart hereof and shall
have received duly executed counterparts of this Amendment that, when taken
together, bear the signatures of Holdings, Intermediate Parent, TDS Intermediate
Parent, the Borrower and Consenting Lenders that constitute at least the
Required Lenders (it being understood that each Consenting Lender’s delivery of
an executed signature page shall be irrevocable).

(b) The Amendment Arranger shall have received a certificate from a Responsible
Officer of the Borrower dated the Amendment Effective Date certifying that
(i) the representations and warranties set forth in Section 3 hereof are
accurate and (ii) no Default or Event of Default has occurred and is continuing
or would occur after giving effect to the transactions contemplated by this
Amendment.

(c) The Administrative Agent shall have received payment from the Borrower, in
Same Day Funds, for the account of each Lender that delivers an executed
counterpart signature page to this Amendment at or prior to 5:00 p.m., New York
City time, on June 14, 2013 (each, a “Consenting Lender”), a consent fee in an
aggregate amount equal to (i) the aggregate principal amount of the Loans of
such Lender as of such time multiplied by (ii) 0.10%.

(d) The Administrative Agent and the Amendment Arranger shall have received all
other fees and other amounts due and payable to them in connection with this
Amendment and invoiced before the Amendment Effective Date, including
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel) required
to be reimbursed or paid by any Loan Party in connection with the Amendment.

(e) The refinancing of the First Lien Credit Agreement shall have become (or
shall concurrently become) effective in accordance with its terms.

SECTION 5. (a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other



--------------------------------------------------------------------------------

change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. This Amendment shall apply to and be effective only
with respect to the provisions of the Credit Agreement specifically referred to
herein.

(b) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference to the Credit Agreement, “thereunder”, “thereof”, “therein” or
words of like import intended to refer to the Credit Agreement in any other Loan
Document, shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart hereof.

SECTION 7. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Section 10.16 and 10.17 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 8. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

TRAVELPORT LLC, as the

Borrower

By:   /s/ Rochelle J. Boas   Name:   Rochelle J. Boas   Title:   Authorized
Person     (Senior Vice President and Secretary)

TRAVELPORT LIMITED, as

Holdings

By:   /s/ Rochelle J. Boas   Name:   Rochelle J. Boas   Title:   Senior Vice
President     and Assistant Secretary

WALTONVILLE LIMITED, as

Intermediate Parent

By:   /s/ Rochelle J. Boas   Name:   Rochelle J. Boas   Title:   Director

TDS INVESTOR

(LUXEMBOURG)

S.À R.L., as TDS Intermediate Parent

By:   /s/ John Sutherland   Name:   John Sutherland   Title:   Manager



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent

By   /s/ Judith E. Smith   Name:   Judith E. Smith   Title:   Authorized
Signatory By   /s/ Michael D’Onofrio   Name:   Michael D’Onofrio   Title:  
Authorized Signatory